DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered. 
Notice of Amendment
	In response to the amendment filed April 22, 2022, amended claims 1 and 10 and canceled claims 2 and 11 are acknowledged.  The following reiterated grounds of rejections are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,033,865 to Suda,  
In regard to claim 1, Suda discloses an extension device, comprising: 
a tubular inner member 28 including a lumen extending therethrough; a tubular outer member 29 including a lumen extending therethrough, the lumen of the outer member configured to receive the inner member, the outer member and inner member slidable relative to each other in a telescoping fashion to a desired position that corresponds to an adjustable length of the extension device (See Figs. 2-3 and Col. 5, Lines 25-30); a locking assembly 32 configured to fix the outer member and the inner member with respect to each other at the desired position (see Col. 5, Lines 31-33); a proximal connector 29b at a proximal end of the outer member configured to connect to a distal end 35 of a handle of a first medical device 27 (See Figs. 2-3); and a distal connector 28b at a distal end of the inner member configured to connect to a proximal end of a second medical device 1 (See Figs. 1 and 4-5); wherein the extension device is configured to facilitate an extension of the first medical device therethrough such the first medical device extends beyond a distal end of the second medical device to deliver a stent from a distal end of a shaft extending distally from the handle of the first medical device (See Figs. 1-3 and Col. 5, Lines 6-43 and Col. 11, Lines 1-10), wherein the shaft 21/27 of the first medical device (see Fig. 3) is extendable through the lumen of the outer and inner members of the extension device (see Fig. 2), through a lumen 5 extending from the proximal end to a distal end of the second medical device 1, and beyond the distal end of the second medical device a predetermined distance (See Figs. Col. 5, Lines 34-43).  It is noted, with regard to the newly added limitations, wherein “the extension device is configured to” extend from the endoscope “to deliver a stent”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
In regard to claim 4, Suda discloses an extension device, wherein the desired position includes at least one predetermined fixed position of the locking assembly (See Figs. 1-3 and Col. 4, Lines 29-65).
In regard to claim 10, Suda discloses an extension system, comprising: an endoscope 1 having a working channel 5 (See Fig. 1); a delivery device 21 having a shaft extending 21/27 distally from the delivery device and receivable within the working channel; and an extension device 20 comprising: a tubular inner member 28 including a lumen extending therethrough; a tubular outer member 29 including a lumen extending therethrough, the lumen of the outer member configured to receive the inner member, the outer member and inner member slidable relative to each other in a telescoping fashion to a desired position that corresponds to an adjustable length of the extension device (See Figs. 2-3); a locking assembly 32 configured to fix the outer member and the inner member with respect to each other at the desired position (see Col. 4, Lines 29-65); a proximal connector 29b at a proximal end of the outer member configured to connect to a distal end of handle 35 of the delivery device; and a distal connector 28b at a distal end of the inner member configured to connect to a proximal end of the endoscope (See Figs. 4-5 and Col. 5, Lines 6-43); wherein the delivery device 21 is configured to extend through and beyond a distal tip of the endoscope to deliver a stent from a distal end of the delivery device, and wherein the adjustable length of the extension device is such that the shaft 21/27 is extendable through the lumen of the outer and inner members of the extension device (See Fig. 3), through the working channel 5 extending from the proximal end to a distal end of the endoscope (see Figs. 1-2), and beyond the distal end of the endoscope a predetermined distance (See Col. 5, Lines 6-43).  It is noted, with regard to the newly added limitations, wherein the “delivery device is configured to” extend form the endoscope “to deliver a stent”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
In regard to claim 13, Suda discloses an extension system, wherein the locking assembly has a predetermined fixed position coinciding with a length of the shaft between the proximal end of the endoscope and the distal end of the delivery device (See Figs. 1-3 and Col. 4, Lines 29-65).
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.
Applicant states that Suda fails to disclose “wherein the shaft of the first medical device is extendable through the lumen of the outer and inner members of the extension device, through a lumen extending from the proximal end to a distal end of the second medical device, and beyond the distal end of the second medical device a predetermined distance.  Examiner strongly disagrees.   Suda clearly discloses a stylet 27 (i.e. “first medical device”) that comprises a shaft (not labeled) and has a distal-end portion 26a that is sharpened (See Fig. 3 and Col. 5, Lines 13-14).  The shaft of the stylet is inserted into the needle tube 26 and working channel 5 of the endoscope (i.e. “second medical device”).  As broadly as claimed, the shaft of stylet 27 is clearly extendable through the lumens of the slider 29 (i.e. “outer member”) and operation section body 28 (i.e. “inner member”) of the puncture needle 20 (i.e. “extension device”), through a working channel 5 (i.e. “lumen”) extending from the proximal end 5a to a distal end 5b of the endoscope (i.e. “second medical device”) and beyond the distal end 5b of the endoscope (i.e. “second medical device”) a predetermined distant (see Figs. 1-3 and Col. 5, Lines 6-43 and Col. 7, Lines 23-62).  The current rejections of the recited claims stand.   
It is ultimately unclear what is meant by the Applicant’s response in that “Suda does not teach multiple medical where one medical device extends though the lumen of another medical device”.  On the contrary, this is exactly what Suda discloses and what the primary inventive concept of his device equates to.   Suda explicitly discloses and illustrates multiple medical devices (i.e. stylet 27 and needle tube 26) which extend through the working channel of an another medical device (i.e. endoscope).  Applicant further states that the needle tube 26 and sheath 25 are not medical devices.  Examiner also strongly disagree with this statement as the needle tube is clearly sharpened to pierce tissue (see Col. 5, Lines 40-43) and the sheath 25 provides a protective, flexible guide into which the needle tube 26 and stylet 27 are inserted during a surgical procedure.  Thus, as broadly as claimed, both the needle tube 26 and sheath 25 undoubtedly are medical devices seeing that they are clearly vital components used during a surgical procedure to enable a user to pierce tissue and reliable take samples of cells and tissue within a predetermined region of the body.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/9/22